DETAILED ACTION
This Office action is in reply to correspondence filed 21 September 2022 in regard to application no. 16/677,468.  Claims 3, 4, 13, 14, 20 and 21 have been cancelled.  Claims 1, 2, 5-12, 15-19 and 22-29 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 September 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-9, 11, 12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (U.S. Publication No. 2018/0032997, filed 9 October 2013) in view of Wallach (U.S. Publication No. 2015/0025975) further in view of Goode (U.S. Publication No. 2013/0125571).

In-line citations are to Gordon.
With regard to Claim 1:
Gordon teaches: A delivery vehicle of consumable good with en route preparation, [0496; “food truck”] the vehicle comprising: 
a body that includes at least one exterior surface; [id.; this is inherent in the nature of a food truck]
a display... [0378; an advertisement may be displayed; also, the drawing sheets are replete with images of electronic screens displaying information] 
one or more sensors; [0234; “sensors” such as “camera, audio”; 0245; a “sensor” may “detect the presence” of a person] and 
a controller communicatively coupled to the display and the one or more sensors, [0245; the camera interfaces with a “camera application”; 0146; such applications may be executed by a “microprocessor” with all of the “units interconnected via a system bus”] the controller configured to: 
receive a first set of sensor data and a second set of sensor data from the one or more sensors, [0186; “capture an image”; also, “information may be captured by audio input”] the first set of sensor data and the second set of sensor data including physical context data of the delivery vehicle; [0496; e.g. the truck’s location and time and location of arrival may be detected] 
cause the display to present a third set of images and a first set of images based on the first set of sensor data; [0186; using the captured data, the system may “determine a relevant feeder application” which a “user may access”; 0189; search results are provided by the feeder application, which reads on the claimed generic set of images; 0205; advertisements are also displayed, which reads on the first set of images; all of this is based on the first set of sensor data in that this data was used to provide the feeder application which does all of the displaying] and 
cause the display to present the third set of images and a second set of images based on the second set of sensor data... [0292; “another advertisement” is displayed; 0529-0530; this may also be related to a search] 

Gordon does not explicitly teach that his display is visible from an exterior of the vehicle, but it is known in the art.  Wallach teaches a vehicle advertising display system [title] which includes a “display” on the “exterior of an automobile” which can display “advertisements”. [0006] It includes “at least one sensor” and that an “advertisement is selected” based on sensor data. [0011] The automobile may be a “truck”. [0031] Wallach and Gordon are analogous art as each is directed to electronic means for providing sensors with a vehicle and displaying advertisements. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Wallach with that of Gordon in order for a vehicle operator to make money by allowing his vehicle to be used as a billboard, as taught by Wallach; [0006] further, it is simply a substitution of one known part for another with predictable results, simply placing the display on the exterior of a vehicle as in Wallach rather than positioning it in the manner of Gordon; the substitution produces no new and unexpected result.

Gordon does not explicitly teach that the delivery vehicle is configured to prepare the consumable goods based on at least one of the first set of sensor data and the second set of sensor data, but it is known in the art.  Goode teaches a countertop mounted rapid cooler [title] which can be used in “ice cream trucks” or by “food caterers”. [0002] It includes a “sensor capable of sensing a temperature of the item to be cooled” and can adjust “coolant delivery to the cooling device based on the temperature sensed by the sensor”. [0013] Goode and Gordon are analogous art as each is directed to electronic means for managing devices in a food-truck environment. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Goode with that of Gordon as it is simply a substitution and combination of known parts for/with others, simply using Goode’s sensor in place of, or in addition to, one of Gordon’s sensors, and then performing Goode’s food preparation step after all other steps; the substitution and combination produce no new and unexpected result.

With regard to Claim 2:
The vehicle of claim 1, wherein the first set of sensor data and the second set of sensor data are received at one or more of different times or different vehicle locations. [Wallach; as the sensors are operating while the vehicle is in motion, e.g. 0011; and changes the display as the location changes; id.; this reads on the limitation of this claim]

With regard to Claim 6:
The vehicle of claim 1, wherein the one or more sensors comprise one or more of a location sensor, [0165; “GPS”] a temperature sensor, [0187; “thermostat”] a humidity sensor, a wind sensor, a light sensor, [0629; “light sensor”] an image sensor, [0234; “camera”] or a sound sensor. [0147; “microphone”]

With regard to Claim 7:
The vehicle of claim 1, wherein the controller is further configured to: receive at least a portion of the first set of sensor data and at least a portion of the second set of sensor data from one or more other sensors at a destination location for the vehicle. [(0346; sensors can detect “traffic conditions” which exist “on route [sic] to the future destination” and modify advertisements accordingly]

With regard to Claim 8:
The vehicle of claim 1, wherein the controller is further configured to: receive at least a portion of the first set of sensor data and at least a portion of the second set of sensor data wirelessly from one or more of a remote server, a Satellite based system, or a special purpose computing device. [0165; “GPS”]

With regard to Claim 9:
The vehicle of claim 1, wherein the first set of images and the second set of images are associated with one or more of a branding, a menu, a pricing, or an advertisement. [0346, as cited above in regard to claim 7]

With regard to Claim 11:
Gordon teaches: A method to display information on a delivery vehicle of consumable goods with en route preparation, [0496; “food truck”] the method comprising: 
receiving, at a controller, a first set of sensor data and a second set of sensor data from one or more sensors associated with the vehicle, [0186; “capture an image”; also, “information may be captured by audio input”] the first set of sensor data and the second set of sensor data including physical context data of the delivery vehicle; [0496; e.g. the truck’s location and time and location of arrival may be detected] 
causing, by the controller, a display... to present a third set of images and a first set of images based on the first set of sensor data as the vehicle approaches or is at a delivery destination; [0186; using the captured data, the system may “determine a relevant feeder application” which a “user may access”; 0189; search results are provided by the feeder application, which reads on the claimed third set of images; 0205; advertisements are also displayed, which reads on the first set of images; all of this is based on the first set of sensor data in that this data was used to provide the feeder application which does all of the displaying; 0346; the vehicle is en route to a future destination] and 
causing, by the controller, the display visible from the exterior of the vehicle to present the third set of images and a second set of images based on the second set of sensor data as the vehicle approaches or is at the delivery destination... [0292; “another advertisement” is displayed; 0529- 0530; this may also be related to a search] 

Gordon does not explicitly teach that his display is visible from an exterior of the vehicle, but it is known in the art.  Wallach teaches a vehicle advertising display system [title] which includes a “display” on the “exterior of an automobile” which can display “advertisements”. [0006] It includes “at least one sensor” and that an “advertisement is selected” based on sensor data. [0011] The automobile may be a “truck”. [0031] Wallach and Gordon are analogous art as each is directed to electronic means for providing sensors with a vehicle and displaying advertisements. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Wallach with that of Gordon in order for a vehicle operator to make money by allowing his vehicle to be used as a billboard, as taught by Wallach; [0006] further, it is simply a substitution of one known part for another with predictable results, simply placing the display on the exterior of a vehicle as in Wallach rather than positioning it in the manner of Gordon; the substitution produces no new and unexpected result. 

Gordon does not explicitly teach that the delivery vehicle is configured to prepare the consumable goods based on at least one of the first set of sensor data and the second set of sensor data, but it is known in the art. Goode teaches a countertop mounted rapid cooler [title] which can be used in “ice cream trucks” or by “food caterers”. [0002] It includes a “sensor capable of sensing a temperature of the item to be cooled” and can adjust “coolant delivery to the cooling device based on the temperature sensed by the sensor”. [0013] Goode and Gordon are analogous art as each is directed to electronic means for managing devices in a food-truck environment. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Goode with that of Gordon as it is simply a substitution and combination of known parts for/with others, simply using Goode’s sensor in place of, or in addition to, one of Gordon’s sensors, and then performing Goode’s food preparation step after all other steps; the substitution and combination produce no new and unexpected result.

With regard to Claim 12:
The method of claim 11, wherein the first set of sensor data and the second set of sensor data include one or more of time, [0187; a “clock”] location, [0165: “GPS information”] temperature, or humidity. [0238; “weather”; “temperature”]

With regard to Claim 16:
The method of claim 11, wherein receiving the first set of sensor data and the second set of sensor data from the one or more sensors associated with the vehicle comprises: 
receiving at least a portion of the first set of sensor data and at least a portion of the second set of sensor data from one or more sensors on the vehicle; [0234, as cited above in regard to claim 11] and 
receiving at least another portion of the first set of sensor data and at least another portion of the second set of sensor data from one or more other sensors at the destination location for the vehicle. [0346; sensors can detect “traffic conditions” which exist “on route [sic] to the future destination” and modify advertisements accordingly]

With regard to Claim 17:
The method of claim 11, wherein receiving the first set of sensor data and the second set of sensor data from the one or more sensors associated with the vehicle comprises: 
receiving at least a portion of the first set of sensor data and at least a portion of the second set of sensor data from one or more sensors on the vehicle; [0234, as cited above in regard to claim 11] and
receiving at least another portion of the first set of sensor data and at least another portion of the second set of sensor data wirelessly from one or more of a remote server, a Satellite based system, or a special purpose computing device. [0165; “GPS”]

With regard to Claim 18:
The method of claim 11, wherein causing the display to present the generic set of images, the first set of images, and the second set of images comprises: causing the display to present images associated with one or more of a branding, a menu, a pricing, or an advertisement. [0346; the system can display advertisements]

Claim(s) 5, 15, 19 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. in view of Wallach further in view of Goode further in view of Yocam et al. (U.S. Publication No. 2018/0322413, filed 8 May 2017).

Claims 5 and 15 are similar so are analyzed together.
With regard to Claim 5:
The vehicle of claim 2, wherein the controller is further configured to: 
transmit at least a portion of the first set of sensor data and at least a portion of the second set of sensor data to a remote computing device to be processed;
receive the portion of the first set of sensor data and the portion of the second set of sensor data from the remote computing device; 
cause the display to present the third set of images and the first set of images based on the processed portion of the first set of sensor data; and 
cause the display to present the third set of images and the second set of images based on the processed portion of the second set of sensor data.

With regard to Claim 15:
The method of claim 12, wherein processing the first set of sensor data and the second set of sensor data comprises: 
transmitting at least a portion of the first set of sensor data and at least a portion of the second set of sensor data to a remote computing device to be processed; 
receiving the portion of the first set of sensor data and the portion of the second set of sensor data from the remote computing device; 
causing the display to present the third set of images and the first set of images based on the processed portion of the first set of sensor data; and 
causing the display to present the third set of images and the second set of images based on the processed portion of the second set of sensor data. 

Gordon, Wallach and Goode teach the vehicle of claim 2 and method of claim 12 including displaying the images based on processed sensor data (e.g. see above in regard to claim 3) but do not explicitly teach that the sensor data are processed remotely, but it is known in the art.  Yocam teaches a vehicle sensor system [title] which can provide advertisements [0044] and in which the “sensor data may be transmitted to a processor on a remote network”. [0046] Resulting data are then “received”. [0051] Yocam and Gordon are analogous art as each is directed to electronic means for providing advertisements and using sensors in regard to a vehicle. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Yocam with that of Gordon, Wallach and Goode in order to distribute processing, as taught by Yocam; further, it is simply a substitution of one known part for another with predictable results, simply processing on the remote computer of Yocam instead of the local computer of Gordon; the substitution produces no new and unexpected result.

With regard to Claim 19:
Gordon teaches: A delivery system of consumable goods, the system comprising: 
a remote control system configured to manage routing, en route preparation of the consumable goods, and information display of a delivery vehicle of the consumable goods; [0496; “food truck”; 0145; computers are used with a network and gateway] and 
the vehicle comprising:
a body that includes at least one exterior surface, wherein an interior of the vehicle is equipped with one or more preparation devices and one or more preparation surfaces of the consumable goods; [this is within the inherent nature of a “food truck” as the term would be construed by those of ordinary skill in the art] 
a display... [0378; an advertisement may be displayed; also, the drawing sheets are replete with images of electronic screens displaying information] 
one or more sensors; [0234; “sensors” such as “camera, audio”; 0245; a “sensor” may “detect the presence” of a person] 
a communication system wirelessly coupled to the remote control system; [0144; a “wireless network”] and 
an on-board controller communicatively coupled to the display, the communication system, and the one or more sensors, [0146; the “microprocessor” is “interconnected” to the other components “via a system bus”] the controller configured to: 
receive a first set of sensor data and a second set of sensor data from the one or more sensors... [0186; “capture an image”; also, “information may be captured by audio input”] the first set of sensor data and the second set of sensor data including physical context data of the delivery vehicle; [0496; e.g. the truck’s location and time and location of arrival may be detected] 
cause the display to present a third set of images and a first set of images based on a first set of instructions; [0186; using the captured data, the system may “determine a relevant feeder application” which a “user may access”; 0189; search results are provided by the feeder application, which reads on the claimed generic set of images; 0205; advertisements are also displayed, which reads on the first set of images; all of this is based on the first set of sensor data in that this data was used to provide the feeder application which does all of the displaying] and 
cause the display to present the third set of images and a second set of images based on a second set of instructions, wherein the first set of instructions are generated... based on the first set of sensor data and the second set of instructions are generated... based on the second set of sensor data... [0292; “another advertisement” is displayed; 0529-0530; this may also be related to a search] 

Gordon does not explicitly teach that a display is visible from an exterior of the vehicle or receiving sensor data at one or more of different times or different vehicle locations, but it is known in the art.  Wallach teaches a vehicle advertising display system [title] which includes a “display” on the “exterior of an automobile” which can display “advertisements”. [O006] It includes “at least one sensor” and that an “advertisement is selected” based on sensor data. [0011] The automobile may be a “truck”. [0031] The sensors operate while the vehicle is in motion. [0011] Wallach and Gordon are analogous art as each is directed to electronic means for providing sensors with a vehicle and displaying advertisements.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Wallach with that of Gordon in order for a vehicle operator to make money by allowing his vehicle to be used as a billboard, as taught by Wallach; [0006] further, it is simply a substitution of one known part for another with predictable results, simply placing the display on the exterior of a vehicle as in Wallach rather than positioning it in the manner of Gordon; the substitution produces no new and unexpected result. 

Gordon does not explicitly teach that the delivery vehicle is configured to prepare the consumable goods based on at least one of the first set of sensor data and the second set of sensor data, but it is known in the art.  Goode teaches a countertop mounted rapid cooler [title] which can be used in “ice cream trucks” or by “food caterers”. [0002] It includes a “sensor capable of sensing a temperature of the item to be cooled” and can adjust “coolant delivery to the cooling device based on the temperature sensed by the sensor”. [0013] Goode and Gordon are analogous art as each is directed to electronic means for managing devices in a food-truck environment. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Goode with that of Gordon as it is simply a substitution and combination of known parts for/with others, simply using Goode’s sensor in place of, or in addition to, one of Gordon’s sensors, and then performing Goode’s food preparation step after all other steps; the substitution and combination produce no new and unexpected result. 

Gordon does not explicitly teach transmit the first set of sensor data and the second set of sensor data to the remote control system or receive instructions from the remote control system, or that steps are taken by the remote control system, but it is known in the art.  Yocam teaches a vehicle sensor system [title] which can provide advertisements [0044] and in which the “sensor data may be transmitted to a processor on a remote network”. [0046] Resulting data are then “received”. [0051] Yocam and Gordon are analogous art as each is directed to electronic means for providing advertisements and using sensors in regard to a vehicle. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Yocam with that of Gordon and Wallach in order to distribute processing, as taught by Yocam; further, it is simply a substitution of one known part for another with predictable results, simply processing on the remote computer of Yocam instead of the local computer of Gordon; the substitution produces no new and unexpected result.

With regard to Claim 22:
The system of claim 19, wherein the on-board controller is further configured to: 
receive at least a portion of the first set of sensor data and at least a portion of the second set of sensor data from one or more other sensors at a destination location for the vehicle. [0346; sensors can detect “traffic conditions” which exist “on route [sic] to the future destination” and modify advertisements accordingly]

With regard to Claim 23:
The system of claim 19, wherein the first set of sensor data and the second set of sensor data include one or more of time, [0187; a “clock”] location, [0165: “GPS information”] temperature, humidity, [0238; “weather”; “temperature”] captured images, [0203; “cameras” are used] or captured audio. [0147; a “microphone” is used]

With regard to Claim 24:
The system of claim 19, wherein the remote control system is further configured to: 
receive one or more of time, location, or weather data from one or more of a remote server, a satellite based system, or a special purpose computing device; [0203:; “GPS” is used for “location determining”] and 
generate the first set of instructions and the second set of instructions based on the received one or more of time, location, or weather data. [0165; the information is provided based on it being “associated with a current or past location” such as “GPS information”]

With regard to Claim 25:
The system of claim 19, wherein the first set of images and the second set of images are associated with one or more of a branding, a menu, a pricing, or an advertisement for goods or services. [0153; advertisements are displayed] 

This claim is not patentably distinct from claim 19 as it consists at most of nonfunctional printed matter, bearing no functional relation to the substrate and so which is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. in view of Wallach further in view of Goode further in view of Cao (U.S. Publication No. 2016/0364679).

With regard to Claim 10:
The vehicle of claim 1, wherein the display includes one or more of a light emitting diode (LED) display, an organic light emitting diode (OLED) display, an electronic paper (e-paper, e-ink) display, an electroluminescent display (ELD), or a plasma display panel (PDP) display. 

Gordon, Wallach and Goode teach the vehicle of claim 1 but do not explicitly teach these display technologies, but they are known in the art.  Cao teaches an on-demand transportation system [title] that can be used with information about “food trucks”. [0070] His display can be a “flexible organic light emitting diode”. [0162] It includes an “advertising module” [0153] and at least one “sensor”. [0058] Cao and Gordon are analogous art as each is directed to electronic means for providing advertisements relevant to food trucks using sensors. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Cao with that of Gordon, Wallach and Goode in order for a display to be flexible, as taught by Cao; further, it is simply a substitution of one known part for another with predictable results, simply using Cao’s flexible OLED in place of the display of Gordon; the substitution produces no new and unexpected result.

Claim(s) 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. in view of Wallach further in view of Goode further in view of Yocam et al. further in view of Cao.

With regard to Claim 26:
The system of claim 19, wherein the display includes one or more of a light emitting diode (LED) display, an organic light emitting diode (OLED) display, an electronic paper (e-paper, e-ink) display, an electroluminescent display (ELD), or a plasma display panel (PDP) display.

Gordon, Wallach, Goode and Yocam teach the system of claim 19 but do not explicitly teach these display technologies, but they are known in the art.  Cao teaches an on-demand transportation system [title] that can be used with information about “food trucks”. [0070] His display can be a “flexible organic light emitting diode”. [0162] It includes an “advertising module” [0153] and at least one “sensor”. [0058] Cao and Gordon are analogous art as each is directed to electronic means for providing advertisements relevant to food trucks using sensors. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Cao with that of Gordon, Wallach, Goode and Yocam in order for a display to be flexible, as taught by Cao; further, it is simply a substitution of one known part for another with predictable results, simply using Cao’s flexible OLED in place of the display of Gordon; the substitution produces no new and unexpected result.

Claim(s) 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. in view of Wallach further in view of Goode further in view of Kirker et al. (U.S. Publication No. 2017/0025921).

With regard to Claim 27:
The vehicle of claim 1, wherein the delivery vehicle is configured to prepare the consumable goods by combining ingredients collected at a source.

With regard to Claim 28:
The method of claim 11, wherein the consumable goods are prepared in the delivery vehicle by combining ingredients collected at a source.

Gordon, Wallach and Goode teach the vehicle of claim 1 and method of claim 11 but do not explicitly teach combining ingredients (that they were “collected at a source” limits the ingredients rather than the vehicle or method and is of no patentable significance), but it is known in the art.  Kirker teaches a mechanism for powering an appliance [title] that can be used for “processing food items in home and vehicles” such as “food lorries”. [abstract] It includes a “blender”. [id.] A food truck with a blender that is powered is configured to combine ingredients, as would have been known to one of ordinary skill in the art at the relevant time.  Kirker and Gordon are analogous art as each is directed to improvements to food trucks.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Kirker with that of Gordon, Wallach and Goode in order to save space in a vehicle, as taught by Kirker; [0003] further, it is simply a combination of known parts with predictable results, simply providing for a known food preparation appliance inside a known food truck; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Claim(s) 29 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. in view of Wallach further in view of Goode further in view of Yocam et al. further in view of Kirker et al. (U.S. Publication No. 2017/0025921).

With regard to Claim 29:
The system of claim 19, wherein the delivery vehicle is configured to prepare the consumable goods by combining ingredients collected at a source.

Gordon, Wallach, Goode and Yocam teach the system of claim 19 but do not explicitly teach combining ingredients (that they were “collected at a source” limits the ingredients rather than the vehicle or method and is of no patentable significance), but it is known in the art.  Kirker teaches a mechanism for powering an appliance [title] that can be used for “processing food items in home and vehicles” such as “food lorries”. [abstract] It includes a “blender”. [id.] A food truck with a blender that is powered is configured to combine ingredients, as would have been known to one of ordinary skill in the art at the relevant time.  Kirker and Gordon are analogous art as each is directed to improvements to food trucks.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Kirker with that of Gordon, Wallach, Goode and Yocam in order to save space in a vehicle, as taught by Kirker; [0003] further, it is simply a combination of known parts with predictable results, simply providing for a known food preparation appliance inside a known food truck; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Response to Arguments
Applicant's arguments filed 21 September 2022 have been fully considered but they are not persuasive.  Keeping food at proper temperatures is an essential element of food preparation; see for example “Keep Your Food at the Appropriate Temperatures” and “Time/Temperature Control for Food Safety”, prepared by the Minnesota Health Department, respectively at health.state.mn.us/cook/temperature and health.state.mn.us/docs/tcsfoods.  The applicant has not traversed, in detail, the bases of rejection of the various dependent claims, and in regard to the new claims, the Examiner has incorporated herein the teaching of Kirker to meet the limitations thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694